Citation Nr: 1820488	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in November 2015; the transcript is of record.

This matter was remanded in February 2016.


FINDING OF FACT

The weight of the evidence shows that the Veteran is unable to perform the basic functions of self-care and is as helpless due to his service-connected disabilities as to be in need of the regular aid and attendance of another individual.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance have been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. § 3.352(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, service connection is in effect for traumatic glaucoma, left eye, status post evisceration and diabetic non proliferative retinopathy and retinopathy with cataracts to include right eye (10% from 05/10/1991; 20% from 06/10/1995; 30% from 05/14/2009; and 90% from 11/19/2010; 100% 09/11/2017); and, adjustment disorder with anxiety (10% from 11/25/2015).  

An October 2011 VA examination reflects that the Veteran is legally blind.  

Both a November 2011 and February 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance reflect that the Veteran is able to feed himself, is not able to prepare his own meals, needs assistance bathing and tending to other hygiene needs, is legally blind, and he requires medication management.  He does not require nursing home care and is able to manage his own financial affairs.  He walks slowly, with a cane.  He does not go out daily as he has visual loss and is not comfortable doing so.  

A March 2016 VA examiner opined that the Veteran requires some other person's help to do some of his daily activities, household chores, transportation and environmental hazards, mostly secondary to his medical disabilities - bilateral eye and residuals of stroke.  The Veteran had indicated that he lives alone and while he can wash his face, brush his teeth, attend to toilet needs, and get from his bed to chair, it takes a lot of time.  Most days he requires another person's help to accomplish some of his daily activities, such as bathing, dressing, changing the bed, doing the laundry, performing light housekeeping, meal preparation, grocery shopping, accompanying him to medical appointment and promoting patient safety.  He cannot cook, but can feed himself if food is prepared and served.  He goes out of his home a few times a month and requires assistance for transportation.  

In May 2016, the Veteran underwent a VA examination to assess the severity of his eye disability.  The examiner found visual acuity of 20/400 right eye and no light perception left eye.   He did not have blindness in both eyes, as the vision in the right eye is better than 5/200.  Based solely on his ocular condition, the examiner stated that the Veteran is not in need of full-time regular aid and attendance.  However, he is at a point where he needs part-time aid and attendance to assist with certain functions.  Due to his service-connected condition - glaucoma, left eye, and diabetes mellitus, type 2, with proliferative diabetic retinopathy, both eyes, he has difficulty assessing colors and textures when dressing.  He has a difficult time getting his leg brace on.  He struggles with using bathroom facilities and maintenance/cleaning of such facilities.  He is scared of fires and the dangers of preparing food.  These inabilities/struggles point to the need for some level of aid and attendance.

In June 2016, the March 2016 examiner provided an addendum opinion stating that the Veteran needs some level of aid and attendance (other person's help) to accomplish some of his daily activities, household chores, transportation and environmental hazards due to his service-connected condition - glaucoma left eye and diabetes mellitus, type 2, with proliferative diabetic retinopathy both eyes.  

In September 2017, the Veteran underwent another VA examination.  The examiner assessed proliferative diabetic retinopathy and glaucoma in the right eye.  He has no left eye due to an evisceration in his left eye on September 11, 2017, secondary to an eye injury in 1989.  He had traumatic glaucoma in the left eye with loss of vision and pain.  The left eye was removed on September 11, 2017.  He is legally blind due to proliferative diabetic and glaucoma in the right eye and no left eye.  His best corrected vision in the right eye is 20/400 at distance and near.  His visual field has around 10 degrees in all the angles.  He is not able to drive a car, read books or perform computer work.  He is able to walk around by himself and uses a legally blind cane to get around.

Based on the collective opinions detailed above, the Board concludes that there is a state of equipoise of the positive and the negative evidence.  While the Veteran can move around the house, toilet, and feed himself, the evidence establishes that his blindness renders him unable to reliably keep himself from the hazards or dangers inherent in his daily environment.  While acknowledging that the VA examiners concluded that the Veteran does not always need aid and attendance to function, the Board notes that it is only necessary that the evidence establish regular aid and attendance, without the requirement that such need be shown to be constant.  See 38 C.F.R. § 3.352(a).  Due to his blindness, he needs assistance with making food, taking medication, grooming, and ensuring that he maintains a safe environment.  The collective opinions lead to a finding that the Veteran's loss of vision renders him incapable of handling all of his personal affairs, and prevents his ability to function and complete all of the activities of daily living and maintain a safe living environment.  With the positive and the negative evidence in a state of approximate balance, the Board finds that the criteria for aid and attendance benefits have been met.  38 U.S.C. § 5107(b).

As special monthly compensation based on the need for aid and attendance is a higher benefit than special monthly compensation based on housebound status, the question of whether the Veteran is housebound is rendered moot.  38 C.F.R. § 3.351(d).  


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


